Exhibit HOLDCO MIRROR NOTES AGREEMENT This MIRROR NOTES AGREEMENT (the “Agreement”) is entered into as of the 2nd day of October, 2007, by and between Charter Communications, Inc., a Delaware corporation (“CCI”), and Charter Communications Holding Company, LLC, a Delaware limited liability company (“Holdco”), with reference to the following facts (capitalized terms used but not otherwise defined herein shall have the meanings set forth in Exhibit A hereto): A.CCI is the beneficial owner of the mirror note dated as of November 22, 2004 (the “Old Mirror Note”) which had an original principal amount of $862,500,000, which Old
